Citation Nr: 0909630	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  06-07 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1969.

This matter comes before the Board of Veterans Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO).


FINDING OF FACT

The Veteran's PTSD is manifested primarily by difficulty 
sleeping, nightmares occurring approximately twice per week, 
intrusive thoughts, hypervigilance, irritability, social 
isolation, and depressed mood.  There is no evidence of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, thinking, or 
mood.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
the service-connected PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  The third sentence of 38 C.F.R. § 3.159(b)(1), which 
stated that "VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim," was removed.  This amendment applies to all 
applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).  

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which the Court held that VCAA 
notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.

The Board is also aware of the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court held that, at minimum, VA must inform a 
claimant seeking an increased evaluation of the following 
four items. First, the claimant must be notified that he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in the severity of his 
disability, as well as the effect thereof on his employment 
and daily life.  Second, if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in the severity of the disability and 
the effect thereof on his employment and daily life (such as 
a specific measurement or test result), VA must provide the 
claimant with at least general notice of such requirement.  
Third, the claimant must be informed that, if an increase in 
disability is found, a disability rating will be determined 
by applying relevant diagnostic codes, which, depending on 
the particular disability, typically provide for severity 
ranging from non-compensable to as much as one hundred 
percent, based on the nature of the symptoms, their severity 
and duration, and their impact upon employment and daily 
life.  Finally, the claimant must be given examples of the 
types of medical and lay evidence relevant to establishing to 
establishing entitlement to increased compensation that he 
may submit or request VA to obtain on his behalf (e.g. lay 
statements describing observable symptoms, medical opinions, 
medical records, statements from employers, job application 
rejections, and other evidence showing either an increase in 
the severity of the disability or exceptional circumstances 
relating thereto).

In this case, the Veteran was sent a letter in May 2004, 
prior to the initial RO decision in this matter, which 
notified him of his and VA's respective duties for obtaining 
evidence.  A letter dated March 2006 notified the Veteran of 
the manner in which disability ratings and effective dates 
are assigned, and his claim was subsequently re-adjudicated 
in a Supplemental Statement of the Case (SSOC) dated May 
2007.  Thus, the requirements of Dingess were satisfied  

The above referenced letters did not provide proper notice as 
required under Vazquez-Flores.  The Veteran was not 
specifically notified that he needed to provide medical or 
lay evidence demonstrating the effect of an increase in his 
PTSD symptoms on his employment and daily life.  He also was 
not specifically informed that, if an increase in disability 
was found, a disability rating would be determined by 
applying relevant diagnostic codes, which, depending on the 
particular disability, typically provide for severity ranging 
from non-compensable to as much as one hundred percent, based 
on the nature of the symptoms, their severity and duration, 
and their impact upon employment and daily life.  

However, the May 2004 letter informed the Veteran that he 
needed to show that his service-connected condition got 
worse.  It also gave the Veteran examples of the types of 
evidence that would be obtained by VA, including VA treatment 
records and Social Security records, and provided examples of 
the types of information that VA would attempt to obtain on 
the Veteran's behalf, but provision of which were ultimately 
the Veteran's responsibility, including private medical 
records and employment records.  Furthermore, the March 2006 
letter specifically referenced 38 C.F.R. Part 4 and set forth 
the criteria for each level of disability under Diagnostic 
Code 9411.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), cert. 
granted, 76 U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07-1209), 
the United States Court of Appeals for the Federal Circuit 
held that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Court observed that requiring an appellant to 
demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-claimant benefits system.

Rather, the Sanders Court held that all VCAA notice errors 
are presumed prejudicial unless VA can show that the error 
did not affect the essential fairness of the adjudication.  
In order to do so, VA must show that the purpose of VCAA 
notice requirements was not frustrated, such as by 
demonstrating that a reasonable person would have understood 
what was needed from the notice provided, or that the benefit 
sought could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889.  VA may also show that any defect 
in notice was cured by actual knowledge on the part of the 
claimant or his representative.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  See also Vazquez-Flores, 22 Vet. 
App. at 49 (citing Dalton).  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim . . . served to render any pre-adjudicatory section 
5103(a) notice error non- prejudicial." Vazquez-Flores, 22 
Vet. App. at 46.
 
Given the evidence of record, the Board finds that notice 
errors did not affect the essential fairness of the 
adjudication herein.  There is no prejudicial error in this 
case because the May 2004 and March 2006 letters, described 
above, when taken together, provided notification sufficient 
to enable a reasonable person to understand what was needed 
to substantiate the Veteran's claim.  As set forth 
previously, these letters explained that the Veteran needed 
to show that his service-connected disability got worse, 
explained how disability ratings are assigned with specific 
reference to 38 C.F.R. Part 4, and provided examples of the 
types of evidence the Veteran could submit, or ask VA to 
obtain, to prove his entitlement to an increased rating.  
See, e.g., Sanders, 487 F.3d at 889.  Furthermore, 
submissions by the Veteran's representative demonstrated 
actual knowledge of the requirements for an increased rating 
for PTSD.  In a statement dated July 2007, the Veteran's 
representative specifically cited the criteria required for 
the next higher rating under Diagnostic Code 9411.  See 
Dalton, 21 Vet. App. at 30-31 (Veteran not prejudiced by 
failure to fully comply with VCAA where his attorney's 
submissions demonstrated his actual awareness of what 
evidence was necessary to prove the Veteran's claim).  See 
also Vazquez-Flores, 22 Vet. App. at 48 (holding that actual 
knowledge is established by statements or actions by a 
claimant or his representative that demonstrate an awareness 
of what is necessary to substantiate the claim. 

Accordingly, no prejudice to the Veteran will result from an 
adjudication of his claim in this Board decision.  Rather, 
remanding this case to the RO for further VCAA development 
would only result in additional delay, without any benefit to 
the Veteran.  See, e.g. Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (declining to remand case where doing to would 
have resulted only in imposing additional burdens on VA 
without a corresponding benefit to the Veteran). 

In addition to its duty to notify, VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In connection with the current appeal, VA 
has of record evidence including VA treatment records, Vet 
Center records, and the statements of the Veteran and his 
representative.  Two VA examinations were provided in 
connection with this claim.  The Veteran was examined in July 
2004, and he was re-examined in April 2006 after he claimed 
that his PTSD got worse.  The Board therefore finds that the 
VA satisfied its duty to assist.   

II. Increased Rating

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected 
disease or injury already has been established and 
entitlement to an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD is evaluated under 38 C.F.R. 4.130, 
Diagnostic Code 9411.  

A rating of 50 percent is assigned where the Veteran exhibits 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A rating of 70 percent is assigned where the Veteran exhibits 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain successful relationships.

A rating of 100 percent is assigned where the Veteran 
exhibits total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

	A.  Facts

Here, the Veteran was granted service-connection for PTSD in 
August 1995 and a 50 percent evaluation was assigned.  The 
Veteran filed a new claim for an increased evaluation in May 
2004.  

The Veteran was afforded a VA contract examination in July 
2004.  At that time the Veteran reported sleeping problems 
including difficulty falling asleep, nightmares, and night 
sweats.  The Veteran reported waking up in a panic up to 4 
times per month; at these times, panic symptoms lasted 
approximately one hour.  The Veteran also reported 
depression, problems with interpersonal relationships, 
loneliness, guilt, hypervigilance, and intrusive thoughts.  
The Veteran stated that he was employed as an x-ray 
technician for 30 years.  Regarding relationships with his 
supervisor and co-workers, at one time during the examination 
the Veteran reported that these relationships were poor, but 
at another time during the examination he said that they were 
fair.  The examiner noted that the Veteran was socially 
isolated.

The examiner observed that the Veteran was oriented normally.  
His appearance, hygiene, and behavior were appropriate.  His 
communication and speech were within normal limits.  His 
affect was depressed, but the examiner noted that the 
Veteran's depressed mood did not affect his ability to 
function independently and effectively.  There were no 
delusions or hallucinations observed or by history.  The 
examiner reported that there were no obsessonal rituals, that 
the Veteran's thought processes and memory were within normal 
limits, and that his judgment was not impaired.  The Veteran 
reported suicidal ideation when he was in Viet Nam, but not 
since his return.  There was no homicidal ideation.  The 
examiner noted that the Veteran was prescribed Prozac 
(fluoxetine) and hydroxyzine for his depression and anxiety 
symptoms and trazadone for sleep, but that these medications 
were only minimally helpful to the Veteran.  However, the 
Board notes that while the Veteran was prescribed hydroxyzine 
by a VA provider, he was not prescribed this medication by 
his VA psychiatrist and this medication is an antihistamine 
that is used to treat both allergies and anxiety.  The 
examiner assigned a GAF of 40.  A GAF of 40 is generally 
indicative of some impairment in reality testing or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  The examiner 
remarked that the Veteran was unable to establish and 
maintain effective work and social relationships because he 
felt estranged and isolated from others and was uncomfortable 
in social situations.

The Veteran was re-examined by VA in April 2006 because he 
claimed his PTSD got worse.  At this examination, the Veteran 
reported difficulty sleeping, getting only 4 to 6 hours of 
sleep per night.  He reported nightmares that caused him to 
awaken frightened, sweaty, and hollering, and also reported 
having intrusive thoughts about Viet Nam virtually all of the 
time.  He reported a hyper startle response with respect to 
loud sounds.  The Veteran reported feeling more depressed and 
socially isolated, with suicidal ideation "sometimes."  He 
stated that he avoided people other than his brother, with 
whom he enjoyed visiting.  The Veteran reported feeling 
nervous and tense all the time, as well as feeling irritable 
and short tempered.  He stated that he was having a greater 
amount of difficulty getting along with others than had been 
the case previously.  He still held the same job as an x-ray 
technician, but had more difficulty getting along with co-
workers and clients, and received 4 complaints about his job 
performance the previous winter.  The nature of these 
complaints was not specified.  

Upon examination, the Veteran was noted to avoid eye contact 
by looking down, which behavior was more pronounced than was 
accounted for by Native American cultural norms in the 
opinion of the examiner.  He was quiet during the interview, 
and seemed depressed.  He was also noted by the examiner to 
be nervous and fidgety.  The Veteran was oriented, except as 
to the date, with respect to which he was off by 4 days.  
Some difficulty in immediate recall was noted, but short term 
memory was fair.  The Veteran's speech and thought processes 
were normal except as to rate, which was slow with an initial 
period of delay and slow production of words.  The Veteran 
did not report any delusions or hallucinations, other than in 
his nightmares.  The examiner concluded that the Veteran's 
ability to engage in verbal analysis seemed adequate, and 
that his ability to engage in verbal abstracting seemed 
limited but within the normal range.  The examiner stated 
that Veteran was given a word association test and provided 
limited responses, although he seemed to have the ability to 
provide additional responses but lacked motivation to do so.  
The examiner noted that the Veteran seemed to lack motivation 
to think things through and had some difficulty with 
cognitive functioning, characterized by either a lack of 
ability and/or a lack of motivation to concentrate.  The 
examiner observed that the dosages of Prozac and trazadone 
were recently increased by the Veteran's treating 
psychiatrist.  The examiner concluded the Veteran had severe 
social difficulties, and "near severe" occupational 
difficulties.  A GAF of 50 was assigned.  A GAF of 41-50 is 
indicative of serious symptoms or any serious impairment in 
social, occupational, or school functioning.

The Veteran was seen for counseling at the Vet Center in 
Oklahoma City at various intervals from 1986 to 2006, 
including the period of January 2004 to March 2006.  A 
January 2004 note observed that the Veteran's counseling was 
focused on addressing his social isolation and work 
performance.  The note closed the Veteran's case, stating 
that he was motivated and that his prognosis was good.  The 
Veteran's case was reopened in March 2004.  Notes from March 
through August 2004 and November and December of 2004 
indicate that, during this period, the Veteran was studying 
to re-take a physician assistant exam and continued to be 
socially isolated, but was trying to assist his relatives 
with legal problems and assist his younger son to make 
positive career choices.  He also reported on and off 
conflicts with co-workers and frustration with the VA 
benefits system.  In March 2005 the Veteran stated that he 
was experiencing some work pressure due to his failure to 
pass the physician assistant exam. The Veteran's therapist 
described him as then being "very involved" with his 
family, and "a pillar to this family- one that can be 
counted on."  A note from August 2005 recounted that the 
Veteran was still studying for his exam, and that he was 
experiencing some job related stress due to an increased 
workload but was otherwise doing okay.  The Veteran was then 
noted to be stable, isolated at times.  A note from October 
2005 stated that the Veteran was doing fine and that he was 
participating in a ceremony group, hoping to lend a hand in 
Kiowa ways; the therapist noted that the Veteran's 
participation in this group was good for him.  The Veteran 
was seen again in March 2006, at which time he reported being 
busy at work and continued to express frustration at VA.  The 
Veteran was noted to be functioning, but that he continued to 
be isolated.    

The Veteran underwent treatment with VA mental health care 
providers during June 2004 and April 2006 to August 2006.  In 
June 2004 the Veteran reported feeling depressed, irritable, 
and socially withdrawn.  He also reported symptoms including 
psychomotor retardation, sleep disturbance, intrusive 
thoughts, hypervigilance, and exaggerated startle response.  
He denied current suicidal or homicidal ideation, but 
reported that he did consider suicide when he was in Viet 
Nam.  The Veteran denied current drug or alcohol use, and 
stated that he exercised regularly and enjoyed jogging.  Upon 
examination, the Veteran was alert and oriented, neatly 
dressed and appropriately groomed.  His mood was flat and his 
affect was constricted.  His thoughts were logical and 
organized, and his speech was coherent and goal directed.  
There was no paranoia, ideas of reference, or delusions noted 
and the psychologist observed that the Veteran did not appear 
to be responding to any internal stimuli.  A GAF of 55 was 
assigned.  A GAF of 51-60 is indicative of moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning.  The Veteran was referred for evaluation by a VA 
psychiatrist.  

The Veteran was seen a few days later by a VA staff 
psychiatrist.  The Veteran was noted to be oriented times 
three, cooperative, and dressed and groomed in an average 
manner.  His eye contact was good, his speech was normal, and 
his memory was grossly intact.  His mood was sad and his 
affect congruent thereto.  The psychiatrist diagnosed PTSD by 
history, rule out dysthmia, and prescribed Prozac and 
trazadone.  

The Veteran was a no-show for his follow up appointment, and 
was next seen for treatment in April 2006.  At that time, the 
Veteran reported that he ran out of his psychiatric 
medications two weeks earlier, and started feeling depressed.  
He also reported that a relative died by suicide the previous 
week which increased his depression.  The Veteran was then 
oriented times three, dressed and groomed in an average 
manner, had good eye contact, was in good touch with reality, 
and had normal speech.  His mood was sad with a normal range 
of affect.  His thought processes were linear and goal 
directed, his insight and judgment were good, and his memory 
was grossly intact.  The Veteran denied any suicidal or 
homicidal ideation.  He was diagnosed with dysthymia and PTSD 
by history.  A GAF of 55 was assigned.  

The Veteran was next seen in August 2006.  He reported that 
he was doing fairly well on his medications and that his mood 
had improved.  He also reported that he was thinking about 
getting more socially active.  The Veteran was then oriented 
times three, dressed and groomed in an average manner, had 
good eye contact, was in good touch with reality, and 
exhibited normal speech.  His mood was sad and he displayed a 
normal range of affect.  His thought processes were linear 
and goal directed, his insight and judgment were good, and 
his memory was grossly intact.  The Veteran denied any 
suicidal or homicidal ideation.  A GAF of 55 was assigned.  
The Veteran did not show up for his follow up appointment in 
March 2007.

	B.  Analysis

Occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, thinking, 
judgment or mood in this case is not shown.  There is no 
evidence of obsessional rituals; illogical, obscure, or 
irrelevant speech; near continuous panic or depression; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance or hygiene.  While the Veteran did 
report to the VA examiner in April 2006 that he sometimes 
experienced suicidal ideations, he did not report having 
these feelings to his treating psychiatrist at any time, nor 
is their any evidence that he expressed such feelings to his 
therapist at the Vet Center.  The Board notes that while the 
Veteran might have a motivation to exaggerate his symptoms 
during an examination for benefits purposes, there is no 
similar incentive with respect to interactions with a 
treating mental health care provider.  

The Veteran did report some difficulties dealing with work 
stressors and getting along with co-workers and customers, 
however, these difficulties are insufficient to warrant a 
rating in excess of 50 percent.  The Veteran was reportedly 
able to maintain steady employment as an x-ray technician at 
the same facility for over 25 years.  When he was examined by 
VA in July 2004, at some point during the interview he 
reported a fair relationship with his supervisors and co-
workers.  The Veteran was undergoing therapy at the Vet 
Center throughout much of the appeal period, and there is no 
evidence that the Veteran expressed to his therapist that he 
was having any difficulties at his work beyond the ordinary 
frustrations inherent in a work environment.  There is no 
evidence that the Veteran's reactions to these frustrations 
were significantly abnormal.  The Veteran's difficulty 
establishing relationships appears to be reflected 
predominately in his tendency toward social isolation, apart 
from relationships with his family.  While the Veteran 
reported to the VA examiner in April 2006 that he received 4 
complaints about his work performance the previous winter, no 
details were provided concerning these complaints or whether 
they concerned behaviors caused by the Veteran's PTSD 
symptoms, nor is there any evidence that the Veteran 
continued to receive complaints about his work performance 
thereafter.  While the Veteran stated in his appeal that he 
was able to continue working because his employer made 
accommodations for his psychiatric condition, the Veteran 
stated that these accommodations consisted of time off to 
attend medical and therapy appointments.  Thus, they were not 
necessarily related to any difficulties experienced by the 
Veteran in performing his work duties.  Simply put, while the 
Veteran has some difficulties with interpersonal 
relationships, an inability to establish and maintain 
effective relationships is not shown.

The Board is aware that the GAF of 40 assigned in the July 
2004 examination generally denotes a more severe disability, 
consisting of either some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  However, the Board notes that an examiner's 
classification of the level of psychiatric impairment, by 
word or by a Global Assessment of Functioning (GAF) score, is 
considered but is not determinative of the VA disability 
rating to be assigned.  Rather, the evaluation is based on 
consideration of all of the evidence that bears on 
occupational and social impairment.  38 C.F.R. § 4.126; 
VAOPGCPREC 10-95.  A GAF of 40 is not consistent with the 
level of impairment recorded by the examiner, which set forth 
no impairment in reality testing or communication, 
appropriate thought processes, normal abstract thinking, 
normal memory, no impairment in judgment, and no obsessional 
rituals.  Although the examiner determined that the Veteran 
was unable to establish and maintain effective work 
relationships because he felt estranged and isolated from 
others, the Veteran nonetheless at one point reported a fair 
relationship with coworkers and supervisors and he was able 
to maintain steady employment for at least 25 years with the 
same employer.  Furthermore, as set forth above, therapy 
records from the Vet Center do not indicate that the Veteran 
expressed to his therapist that his ability to perform his 
work was significantly impacted by his social difficulties.  
Moreover, when the Veteran was seen by a VA provider for 
treatment a month prior, in June 2004, a GAF of 55 was 
assigned, which is reflective of moderate impairment.  
Subsequently assigned GAF scores are also equal or greater 
than 50.  GAF scores of 50 and higher are not in significant 
conflict with the currently assigned 50 percent rating.

The Board also considered that the April 2006 VA examination 
noted some cognitive and memory deficits attributed by the 
examiner to a lack of ability and/or motivation to 
concentrate.  The examiner found that the Veteran's symptoms 
led to a severe level of social dysfunction and a near severe 
level of work dysfunction.  The Board notes that the record 
indicates that the Veteran behaved much differently at the 
April 2006 examination than he did at treatment appointments 
in April and August of 2006.  For instance, the Veteran 
mentioned having suicidal thoughts at the April 2006 
examination, but did not mention these feelings when he was 
seen for treatment.  While the Veteran was noted to look at 
the floor during much of the April 2006 examination, his eye 
contact was stated to be good during the April 2006 and 
August 2006 treatment sessions with a VA psychiatrist.  While 
the Veteran's speech was noted to be slow at the April 2006 
examination, it was stated to be normal in the notes from the 
April 2006 and August 2006 treatment sessions.  Similarly, 
while memory deficits were noted at the April 2006 
examination, memory was stated to be grossly intact by the 
Veteran's treating psychiatrist in April 2006 and August 
2006.  Furthermore, the record of the April 2006 examination 
states that when the Veteran was asked to list the 
similarities and differences between a set of words he was 
limited in his responses, but that it appeared to the 
examiner that he could have added more if he was up to it.  
The Board also observed that the Veteran told his treating 
psychiatrist in April 2006 that he had recently experienced a 
personal tragedy, which caused his depressive feelings to get 
worse, and that he reported doing fairly well on his 
medications a few months later in August 2006.  The Veteran's 
treating psychiatrist assigned a GAF of 55 in both April and 
August 2006, which as noted above generally denotes moderate 
symptoms.  Given these circumstances, the Board finds that 
the totality of the circumstances do not establish that the 
Veteran meets the criteria for a higher rating, 
notwithstanding the symptoms set forth in the record of the 
April 2006 examination.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.



ORDER

An increased rating for PTSD, evaluated as 50 percent 
disabling, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


